Citation Nr: 1506022	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a right ankle disability.

2.  Entitlement to an initial compensable evaluation for duodenitis. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability to include lumbosacral strain and lumbosacral degenerative joint disease.  

4.  Entitlement to service connection for a low back disability to include lumbosacral strain and lumbosacral degenerative joint disease.  

5.  Entitlement to service connection for loss of sensation in the right foot.  

6.  Entitlement to service connection for loss of sensation in the left foot.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for a circulatory condition.  

9.  Entitlement to service connection for urinary incontinence.  

10. Entitlement to service connection for fecal incontinence.  

11. Entitlement to service connection for a disability.  

12. Entitlement to service connection for a disability.  

13. Entitlement to a temporary total evaluation due to hospitalization in excess of 21 days for a service connected right ankle disability. 

14. Entitlement to a temporary total evaluation for convalescence following surgery for a service-connected right ankle disability. 

15. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from November 1979 to November 1982 and from January to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2010 and October 2012 rating decisions of the San Juan, Puerto Rico, Regional Office of the Department of Veterans Affairs (VA).  

TDIU is an element of the initial ratings for the right ankle disability and duodenitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial compensable evaluation for duodenitis, entitlement to service connection for a low back disability on a de novo basis, entitlement to service connection for loss of sensation in the right foot, entitlement to service connection for loss of sensation in the left foot, entitlement to service connection for sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability causes marked limitation of motion without ankylosis. 

2.  Entitlement to service connection for a back disability was denied in a July 2007 rating decision; the Veteran submitted a notice of disagreement with this decision but did not submit a timely substantive appeal, and the appeal was closed.  

3.  Evidence received since the July 2007 decision includes a private medical opinion that relates the Veteran's back disability to his service connected knee and ankle disabilities.  

4.  The Veteran does not have a current circulatory disability.  

5.  The Veteran does not have current urinary incontinence.  

6.  The Veteran does not have current fecal incontinence.  

7.  The Veteran does not have current disability of the central neurological system.  

8.  The Veteran does not have a current disability of the central skeletal system.  

9.  The Veteran was not hospitalized in excess of 21 days following surgeries for his service-connected right ankle disability on March 25, 2011 or September 18, 2011.

10.  The Veteran has not articulated any specific error of fact or law in the October 2012 grants of temporary total evaluations following his surgeries for his service-connected right ankle disability on March 25, 2011 or September 18, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5270, 5271, 5272, 5273, 5274 (2014).  

2.  The July 2007 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200, 20.302 (2014).  

3.  The evidence submitted since the July 2007 rating decision is new and material, and the Veteran's claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

4.  The criteria for entitlement to service connection for a circulatory condition, claimed as secondary to service connected disabilities of the right knee, left knee, and right ankle, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014).  

5.  The criteria for entitlement to service connection for urinary incontinence, claimed as secondary to service connected disabilities of the right knee, left knee, and right ankle, have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.310 (2014).  

6.  The criteria for entitlement to service connection for fecal incontinence, claimed as secondary to service connected disabilities of the right knee, left knee, and right ankle, have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.310.  

7.  The criteria for entitlement to service connection for a disability claimed as a central neurological system condition have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.310.  

8.  The criteria for entitlement to service connection for a disability claimed as a central skeletal system condition have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310.  

9.  The criteria for a temporary total rating based on hospitalization for a service connected disability have not been met.  38 C.F.R. § 4.29 (2014).  

10. The criteria for a dismissal of the claim of entitlement to a temporary total evaluation for convalescence following surgery for a service connected right ankle disability have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification for his claims in letters dated November 2009 and May 2012 that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  They were provided to the Veteran prior to the initial adjudication of his claims.  Although the Veteran was not provided with notification regarding reopening previously denied claims based on new and material evidence, this aspect of his appeal will be granted, and any failure to notify regarding that issue is harmless error.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded current VA examinations of his right ankle disability.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have all pertinent private treatment records.  He has declined his right to a hearing.  

The Veteran has not been afforded VA examinations specifically for his claims regarding a circulatory condition, urinary incontinence, fecal incontinence, a central neurological system disability, and a central skeletal system disability, although he has been afforded VA orthopedic and neurological examinations in conjunction with other claims. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has requested examinations for all his claimed disabilities.  However, the Board finds no competent evidence of a diagnosis or signs and symptoms of a circulatory condition, urinary incontinence, fecal incontinence, a central neurological system disability, and a central skeletal system disability.  In spite of the fact that the evidence includes VA orthopedic and neurological examinations, extensive VA treatment records, and private medical records, there is no competent evidence that the Veteran currently has any of these disabilities or even signs of these disabilities.  There have been no clinical findings of these claimed conditions, and with the exception of circulatory disturbance in the lower extremities, the Veteran has not reported any symptoms of these conditions.  He has claimed service connection without more.  He did report circulatory disturbance in the lower extremities.  The report is not credible, inasmuch as all clinical examinations were normal.  Even if this report was deemed competent evidence of a current disability, there is no indication that it is related to service.  The Veteran's bald assertion that his claimed disabilities are related to service connected conditions is insufficient to trigger VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

There is no indication that there is any relevant evidence outstanding, and the Board will proceed with consideration of the Veteran's appeal.

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In the case of an initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for a right ankle sprain was granted in a February 2010 rating decision, effective from July 2009.  

The Veteran's right ankle disability is evaluated under the rating code for limited motion of the ankle.  This code provides a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Code 5271.  Thus, the Veteran is already in receipt of the highest rating that may be assigned under the appropriate rating code.  The Board must consider if there are other rating codes that might provide for a rating in excess of 20 percent.  

The rating schedule provides four additional rating codes for the ankle.  The rating codes for ankylosis of the substragalar or tarsal joint, malunion of the os calcis or astragalus, and an astragalectomy are of no benefit to the Veteran, as the maximum evaluation for each of these is 20 percent.  See 38 C.F.R. § 4.71a, Codes 5272, 5273, 5274.  The only rating code that allows for an evaluation in excess of 20 percent is that for ankylosis of the ankle, which provides up to a 40 percent rating.  38 C.F.R. § 4.71a, Code 5270.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).

A November 2009 VA examination states that there is no joint ankylosis, as does a May 2012 VA examination.  VA treatment records dating through 2012 show that the Veteran underwent physical therapy for the right ankle, and these records show that the Veteran retained the ability to move his right ankle.  As the evidence clearly demonstrates that the Veteran does not have ankylosis, there is no basis for a higher scheduler rating.  38 C.F.R. § 4.71a, Code 5270.  The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 regarding the additional limitation due to functional factors are not applicable where a veteran is in receipt of the maximum rating for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular criteria in this case describe the Veteran's right ankle disability.  These symptoms include limitation of motion of the ankle and pain, all of which are provided for in the rating criteria.  The Veteran does not have any right ankle symptoms that are not accounted for in the rating criteria.  

Because the first step in the Thune test has not been crossed, there is no need to reach a determination as to whether there are exceptional factors; accordingly, the decision not to refer the extraschedular rating does not contradict the decision to develop the TDIU claim.  Cf. Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Service Connection

The Veteran contends that he has developed many disabilities as a result of active service.  He argues that most of these disabilities have developed secondary to his service connected disabilities of the right knee, left knee, and right ankle.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  


Low Back Disability

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  It must be submitted within 60 days of receipt of the Statement of the Case or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.  

Entitlement to service connection for a low back disability was denied in a July 2007 rating decision.  The Veteran submitted a notice of disagreement with this decision in July 2007, and a Statement of the Case was issued in May 2008.  The Veteran submitted a VA Form 9, substantive appeal, in August 2008.  The RO closed the appeal.

As the Veteran's substantive appeal was not received within 60 days of the statement of the case or within the remainder of the one year period following notice of the July 2007 rating decision, his August 2008 substantive appeal was not timely.  Additional VA treatment records were received within the one year appeal period following the July 2007 rating decision; however these merely confirmed the previous finding that the Veteran had current low back complaints.  As the July 2007 rating decision denied the Veteran's claim based on the failure of the evidence to relate the current disability to service or a service connected disability, the additional VA treatment records are not material, and did not preclude the finality of the decision.  See 38 C.F.R. § 3.156(b).  

Therefore, the July 2007 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

However, evidence received in conjunction with the Veteran's request to reopen the claim includes an October 2012 opinion from his private doctor, N. A. O., who opined that the Veteran's back condition was the result of his service connected knee and ankle disabilities.  As this information pertains to a basis of the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.   The claim is reopened.

Circulatory Disability

The Veteran contends that he has developed an unspecified circulatory disability secondary to his service connected knee and right ankle disabilities.  

The Veteran has submitted many current private medical records in support of his claims.  These records fail to include a mention of a circulatory disability.  

VA treatment records dating from 2006 to 2012 are included a January 2006 review of system with a check next to the box for "edema" in the cardiovascular system.  Claudication was not checked.  A section of the review for foot care notes that the Veteran was educated on several points, but the box for edema control/management was not checked.  A January 2009 Review of System also has a check next to "edema" in the cardiovascular system.  Claudication was not checked.  However, the physical examination of the extremities conducted in conjunction with the review then states no edema or cyanosis.  The Veteran continued to receive periodic system reviews through 2012.  These include reviews of the cardiovascular system which are all negative for claudication and edema.  None of the VA treatment records report a circulatory disability.  

An April 23, 2012 VA treatment note shows that the Veteran was seeking to join a weight management program.  He completed a questionnaire in which he reported that one of his medical issues was "poor blood circulation in the legs."  There is no indication of a corresponding findings or diagnosis of a circulatory condition.  

The Veteran's claim was submitted in August 2008.  The checkmark next to "edema" in the cardiovascular section, does not link this complaint to any circulatory disability.  On physical examination; however, the extremities were said to be negative for edema.  The Board observes that even if edema was present at that time, it is a symptom and not a diagnosis, and this examination did not include a diagnosis of a circulatory disability.  The Veteran is service connected for knee and ankle disabilities, and 2012 VA physical therapy records for these disabilities occasionally show that they were productive of edema but do not mention circulatory disturbance. 

Many additional system reviews were conducted between January 2009 and the end of 2012, none of which included findings of a circulatory disability.  In fact, the only report a circulatory disability is the April 23, 2012 treatment note, but this was from a questionnaire completed by the Veteran.  As has been seen the Veteran's report of a circulatory disability is not supported by the remainder of the medical evidence.  His statement made at a time when he was seeking service connection, is not credible given the negative clinical evidence.  While the Veteran is competent to report his symptoms, he is not competent to provide evidence as to more complex medical questions, as is the case here regarding whether or not he has a circulatory disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (upholding interpretation of section 1131 as requiring the existence of a present disability for VA compensation purposes).  As the evidence is against a finding of current circulatory disability, the claim must be denied. 

Urinary Incontinence, Fecal Incontinence, Neurological System, Skeletal System

The Veteran also claims that service connection for urinary and fecal incontinence secondary to his service connected knee and ankle disabilities.  He also claims to have disabilities of the neurological and skeletal system.  

The medical evidence is completely negative for any findings of urinary or fecal incontinence.  In VA examinations and treatment records, the Veteran consistently denied any urinary or bowel problems.  The Veteran's private doctors have not reported either of these disabilities.  

Similarly, the record is completely negative for findings of a systemic neurological or skeletal disability.  There is no indication in either the VA or private medical records that the Veteran is even suspected to have such a disability by any of his doctors.  VA orthopedic and neurological examinations have not noted any systemic disabilities. 

Although the Veteran has claimed service connection for these conditions, he has not reported any specific symptoms or history.  

As the medical record is completely negative for a diagnosis of a disability manifested by urinary or fecal incontinence, or systemic disability of the neurological or skeletal systems, and there is no other evidence of the claimed conditions; the Veteran has not met the first criterion for service connection.  Therefore, his claims must be denied.  38 U.S.C.A. § 1131 (West 1991); Degmetich v. Brown, 104 F.3d 1328 (1997).  

Temporary Total Rating Due to Hospitalization

The Veteran contends that he is entitled to a temporary total evaluation based on hospitalization following a March 2011 surgery for his service connected right ankle disability.

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital in excess of 21 days or hospital observation at VA expense for service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

The record shows that the Veteran underwent right ankle surgery on March 25, 2011 and again on September 18, 2011.  However, there is no indication that the Veteran was hospitalized on either occasion.  The records from the March 25, 2011 surgery clearly indicate that the Veteran was an ambulatory patient, and there is no record of a hospitalization on this occasion.  Similarly, there is no record of a hospitalization following the September 18, 2011 surgery, much less a hospitalization for 21 days.  The Board observes that temporary total evaluations for convalescence have already been assigned following each of these surgeries, and will be addressed below.  However, as the Veteran was not hospitalized after either of the surgeries in question, much less for 21 days, he is not entitled to a temporary total rating based on hospitalization.  

Temporary Total Based on Convalescence

By an October 2012 rating decision, a temporary total rating based on the need for convalescence following surgery for the Veteran's service connected right ankle disability was assigned.  The 100 percent rating was in effect from the date of the March 25, 2011 surgery until April 30, 2011.  The record also shows that a 100 percent rating was assigned from the date of a September 8, 2011 surgery until October 31, 2011.  

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular evaluations.  38 C.F.R. § 4.30.  

The Veteran, in his October 2012 notice of disagreement, stated that he wanted to appeal all issues.  He did not specifically refer to the temporary total rating or specify his point of disagreement.  

After receipt of the October 2013 statement of the case, the Veteran submitted a VA Form 21-4138 in October 2013 in which he referred to the statement of the case and asked that the appeals be consolidated with those in the supplemental statement of the case.  The statement served as a substantive appeal of the issues listed in the October 2013 statement of the case; but again contained no specific mention of the convalescence rating.  

The claim for a temporary total rating for convalescence was granted by the October 2012 rating decision.  He has not alleged any error in the effective dates of the grants.  He has never specified the additional benefit, if any, he seeks.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

There has been no allegation of a specific error.  As the disposition of this claim is based on law and not the facts of this case, the claim must be dismissed based on lack of entitlement under the law.  38 U.S.C.A. § 7105.

















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 20 percent for a right ankle disability is denied. 

New and material evidence has been submitted to reopen a claim for service connection for a low back disability to include lumbosacral strain and lumbosacral degenerative joint disease. 

Entitlement to service connection for a circulatory condition is denied. 

Entitlement to service connection for urinary incontinence is denied. 

Entitlement to service connection for fecal incontinence is denied. 

Entitlement to service connection for a central neurological system condition is denied. 

Entitlement to service connection for a central skeletal system condition is denied. 

Entitlement to a temporary total rating due to hospitalization in excess of 21 days for a service connected right ankle disability is dismissed. 

The issue of entitlement to a temporary total rating for surgery for a service connected right ankle disability is dismissed. 


REMAND

The record shows that the Veteran has not been afforded a VA examination for duodenitis since November 2009.  The most recent private medical records that address this issue are dated in 2010.  

The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Given evidence of worsening a new examination is warranted.  

The finding of new and material evidence to reopen the low back disability claim, entitles the Veteran to a VA examination.  Shade v. Shinseki, 24 Vet App 110 (2010).  The Veteran's private doctor noted in his October 2012 letter that medical literature recognized that an altered gait might affect a patient's back.  The doctor did not describe the Veteran's gait or indicate that has been altered due to the service connected disabilities.  Further examination is required.  

The Veteran's private doctor also opined that the Veteran's various musculoskeletal disabilities had restricted his daily activities, which led to considerable weight gain.  He attributes the Veteran's sleep apnea to the resulting obesity, and therefore to the service connected disabilities.  However, the examiner included the Veteran's low back disability in this assessment, which is not yet service connected disability. 

The Veteran was afforded a VA examination of his sleep apnea in August 2009, which resulted in the opinion that it was not related to the Veteran's service connected knee or ankle disabilities.  The rationale was that sleep apnea is related to occlusion of the upper airway.  Unfortunately, the examiner did not comment as to whether or not the Veteran's occlusion is a result of his obesity and, if so, if the obesity is related to the Veteran's service-connected disabilities.  The Board finds that an additional examination is required in order to address this matter. 

A January 2010 VA examiner was unable to verify that the Veteran had a current disability manifested by loss of sensation of the feet, but opined that there was no mechanism for the service connected knee disabilities to cause loss of sensation.  However, the Veteran's private doctor subsequently stated in the October 2012 letter that the Veteran had radiculopathy of the lower extremities.  This doctor does not attribute the radiculopathy to the service connected disabilities, but rather to the Veteran's low back disability.  

The Veteran's claims for loss of sensation in his feet might be dependent on his claim for service connection for a low back disability, and is inextricably intertwined with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran's contentions and the evidence of record purport to show that his service connected disabilities, to include the right ankle disability currently on appeal, affect his employability.  Therefore, a claim for TDIU has been raised and requires further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Schedule the Veteran for a VA examination to evaluate duodenitis.  The examiner should note that the claims folder was reviewed.  

3.  Schedule the Veteran for a VA examination of his low back.  The examiner should note review of the claims folder.

The examination report should note whether or not the Veteran has an altered gait as a result of his service connected knee and ankle disabilities.  After the completion of the examination and review of the record, the examiner should provide the following opinion:

a) Is it as likely as not that the Veteran's service connected knee and/or ankle disabilities have resulted in his low back disabilities?  The opinion should address the theory, advanced by the Veteran's physician in an October 2012 letter, that the back disability was caused by an altered gait from the service connected knee and ankle disabilities. 

b) If the answer to (a) is negative, is it as likely as not that any of the Veteran's low back disabilities were aggravated (increased in severity beyond the natural progression) by his service connected knee and/or ankle disabilities?  

c) If aggravation is found, is there medical evidence created prior to aggravation or between the onset of aggravation and the current level of disability that shows a baseline of the back disability prior to aggravation? 

d) Is there loss of sensation in either foot that is caused or aggravated by the back disability?

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons for this inability should be noted, and any outstanding evidence that might enable the requested opinion to be provided should be identified.  

4.  Schedule the Veteran for a VA examination for sleep apnea.  The examiner should note that the claims folder was reviewed.  The examiner should provide the following opinion:

a) Is it as likely as not that the Veteran has sleep apnea as a result of the Veteran's service connected disabilities?  The examiner should address the theory advanced by the Veteran's physician in October 2012, that orthopedic disabilities caused the Veteran to become inactive, become obese, and develop sleep apnea.

b) If the answer to (a) is negative, is it as likely as not that the Veteran's sleep apnea was aggravated (increased in severity beyond the natural progression) by his service connected disabilities?  

c) If aggravation is found, is there medical evidence created prior to aggravation or between the onset of aggravation and the current level of disability that shows a baseline of the back disability prior to aggravation?  

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons for this inability should be noted, and any outstanding evidence that might enable the requested opinion to be provided should be identified.  

5.  The AOJ should obtain an opinion as to whether the service connected disabilities prevent gainful employment for which the Veteran would otherwise be qualified.

6.  If there is any time during the appeal when the Veteran was unemployed, but did not meet the percentage requirements for TDIU, the claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2014).

7.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


